The petition for a writ of certiorari to the Circuit Court of Appeals for the Third Circuit is granted. It is ordered that the original Department of Labor File, with the exhibits contained therein or attached thereto, offered in the deportation proceedings, which was'presented to the Circuit Court of Appeals upon the appeal of this cause to that court, pursuant to the stipulation of the parties herein appearing in-the record, and dated June 19, 1933, be certified to this Court for consideration on this writ of certiorari along with the usual transcript of repord, as provided in Rule 10, paragraph 4, of the rules of this Court.